

116 HRES 529 IH: Honoring the life of Petty Officer Raul Guerra of Montebello, California, who perished on October 8, 1967, during military operations off northern Vietnam, and the work of the Bring Raul Home Committee to have Petty Officer Raul Guerra’s remains laid to rest in California.
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 529IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Ms. Sánchez (for herself, Mrs. Napolitano, Ms. Roybal-Allard, Mr. Gomez, Mrs. Torres of California, Mr. Cisneros, Mr. Cox of California, and Mr. Thompson of California) submitted the following resolution; which was referred to the Committee on Armed ServicesRESOLUTIONHonoring the life of Petty Officer Raul Guerra of Montebello, California, who perished on October
			 8, 1967, during military operations off northern Vietnam, and the work of
			 the Bring Raul Home Committee to have Petty Officer Raul Guerra’s remains
			 laid to rest in California.
	
 Whereas Petty Officer Guerra was born on December 18, 1942, in Montebello, California; Whereas Petty Officer Guerra graduated from Montebello High School in 1963 and attended East Los Angeles College;
 Whereas Petty Officer Guerra was beloved by his friends and family, and known for his love of journalism;
 Whereas Petty Officer Guerra enlisted in the Navy Reserves in July of 1965; Whereas Petty Officer Guerra completed basic training and his unit was activated to fight in Vietnam;
 Whereas Petty Officer Guerra was deployed as a Navy journalist; Whereas, on the evening of October 8, 1967, Petty Officer Guerra volunteered to join a combat mission to support a major air strike over northern Vietnam;
 Whereas Petty Officer Guerra’s plane was shot down and crashed, and, due to heavy terrain and hostile territory, he was pronounced Killed in Action and his remains were not recovered;
 Whereas Petty Officer Guerra was decorated with the National Defense Medal, Vietnam Service Medal, and the Vietnam Campaign Medal;
 Whereas Petty Officer Guerra was promoted to Journalist 3rd Class posthumously; Whereas, in 2007, the Whitter Daily News reported Local Navy Seaman’s Remains Found, which was the start of a long process to return Petty Officer Guerra’s remains to the United States;
 Whereas Petty Officer Guerra’s former classmates, Ruben Valencia and Donna and Gary Peterson, formed the Bring Raul Home Committee;
 Whereas, for over 12 years, the Bring Raul Home Committee diligently spread the news and the story of Petty Officer Guerra to fellow veterans and their communities, searched for family members, and held several meetings with the Defense POW/MIA Accounting Agency (hereinafter DPAA);
 Whereas, in February 2019, the DPAA notified the Bring Raul Home Committee that Petty Officer Guerra’s remains would finally return home;
 Whereas, in March 2019, the United States Navy made the final arrangements for Petty Officer Guerra’s remains;
 Whereas, on April 25, 2019, Petty Officer Guerra was finally laid to rest after 52 years; and Whereas Petty Officer Guerra made the ultimate sacrifice defending the United States with honor: Now, therefore, be it
	
 That the House of Representatives— (1)extends its deepest sympathies to the friends and loved ones of fallen Petty Officer Raul Guerra of Montebello, California, in their bereavement;
 (2)honors the courage and character of this brave Petty Officer for protecting the United States and defending the freedom of all Americans; and
 (3)recognizes the dedication and years of work shown by the Bring Raul Home Committee to finally have Petty Officer Raul Guerra laid to rest in California.
			